IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39514

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 602
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 24, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JERAMIE WARREN LEIMBACH,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for failure to register as a sex offender, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jeramie Warren Leimbach pled guilty to failure to register as a sex offender. I.C. § 18-
8304(1) (c); I.C. § 18-8307(1) and (7); I. C. § 18-8309(1) and (2); and I. C. § 18-8311. The
district court sentenced Leimbach to a unified term of ten years, with a minimum period of
confinement of five years. Leimbach filed an I.C.R. 35 motion for reduction of his sentence,
which the district court denied. Leimbach appeals, arguing his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Leimbach’s judgment of conviction and sentence are affirmed.




                                                   2